Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2005

Dontas v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1211




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Dontas v. Holt" (2005). 2005 Decisions. Paper 1063.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1063


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-175                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-1211
                                   ________________

                                ELEFHERIOS DONTAS,
                                             Appellant

                                            v.

                             WARDEN RONALD R. HOLT
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 04-cv-02791)
                     District Judge: Honorable Richard P. Conaboy
                             __________________________

             Submitted Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 24, 2004

             BEFORE: ALITO, McKEE and AMBRO, CIRCUIT JUDGES

                                  (Filed : June 6, 2005)
                                   _________________

                                      OPINION
                                  _________________

PER CURIAM

       Appellant, Elefherios Dontas, appeals from the District Court’s order denying his

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. In his habeas

petition, Dontas challenges the calculation of his good conduct time (“GCT”) by the

Bureau of Prisons (“BOP”). According to the BOP, Dontas is eligible under the

applicable statute, 18 U.S.C. § 3624(b), to earn up to 682 days of GCT with a resulting
projected release date of December 13, 2013. Dontas, however, argues that the BOP’s

calculation of his GCT deprives him of the amount to which he is entitled by statute (i.e.,

784 days of GCT). Dontas asserts that § 3624(b) allows him to earn up to 54 days per

year of the term of sentence imposed, not 54 days per year of time actually served as the

BOP’s calculation provides.

         This Court recently issued an opinion concluding that the BOP’s interpretation of

§ 3624(b) is reasonable, and thus entitled to deference. See O’Donald v. Johns, – F.3d –,

2005 WL 647669, *2 (3d Cir. Mar. 22, 2005)(No. 04-2990), citing Chevron, U.S.A., Inc.

v. Natural Res. Def. Council, 467 U.S. 837, 844 (1984); Stiver v. Meko, 130 F.3d 574,

577 (3dCir. 1997). We concluded that “the BOP’s interpretation comports with the

language of the statute, effectuates the statutory design, establishes a ‘fair prorating

scheme,’ enables inmates to calculate the time they must serve with reasonable certainty,

and prevents certain inmates from earning GCT for time during which they were not

incarcerated.” Id., citing Pacheco-Camacho v. Hood, 272 F.3d 1266, 1270-71 (9th Cir.

2001). We further rejected, as meritless, the argument raised by Dontas that the District

Court should have applied the rule of lenity and resolved the statute’s ambiguity in his

favor.

         Accordingly, because it clearly appears that no substantial question is presented by

this appeal, we will summarily affirm the order of the District Court denying Dontas’

petition pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6.




                                               2